COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  GLORIA ZAVALA, f/n/a GLORIA Z.                  §
  FRANCO,                                                         No. 08-20-00163-CV
                                                  §
                                  Appellant,                         Appeal from the
                                                  §
  v.                                                           109th Judicial District Court
                                                  §
   APOLINAR C. FRANCO,                                           of Crane County, Texas
                                                  §
                                  Appellee.                          (TC#6785)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF APRIL, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.